Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on October 23, 2020 is acknowledged and has been entered.  Claims 5, 7, 9-10, 13-14, 17, 19-55 are canceled. Claims 1, 63 and 64 are amended.  Claim 65-67 are newly added.  Claims 1-4, 6, 8, 11-12, 15-16, 18 and 56-67 are pending.  
Claims 1-4, 6, 8, 11-12, 15-16, 18 and 56-67 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made FINAL as necessitated by Amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 23, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




New Grounds of Rejection as necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 11, 14, 16, 56, 58-59, 63 and 65-67, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideharu et al. (JP2004245831; September 2004, IDS reference) as evidenced by Patel et al. (J Clin Microbiol, 2011, p. 2266-2268).
With regard to claim 1, Hideharu teaches a sample collection method comprising: collecting a sample comprising a biological or environmental substance to provide a collected sample, contacting the collected sample with a swab, placing the swab with the collected sample in a sample buffer thereby transferring at least a portion of the collected sample into the sample buffer to provide a sample buffer comprising collected sample, wherein prior to providing the sample filtrate, the method is devoid of a pretreatment step lasting for more than 2 minutes (paragraph 54-55, Example 1, where a sample is collected by a swab, then placed in a buffer which includes a buffer, then split and passed through a filtration tube, there does not appear to be any hold time or a “pretreatment step”).
With regard to claim 4, Hideharu teaches a sample collection method of claim 1 wherein the collecting step comprises collecting the sample from a sample vessel without pipetting and wherein the swab is configured to absorb and release an amount of the collected sample within a four-fold volume range (paragraph 54-55, Example 1, where a sample is collected by a swab, then placed in a buffer which includes a buffer, then split 
With regard to claim 8, Hideharu teaches a sample collection method of claim 1 wherein the sample buffer comprises a detergent in an amount of at least 10% by volume of the sample buffer (paragraph 54-55, Example 1, where a sample is collected by a swab, then placed in a buffer which includes a buffer, then split and passed through a filtration tube, there does not appear to be any hold time or a “pretreatment step”, where the detergent is Triton X-100; see also paragraph 23, where the surfactant or detergent can be 0.01 to 20% w/v).
With regard to claim 11, Hideharu teaches a sample collection method of claim 1 wherein the sample buffer comprises 15% Triton-X by volume of sample buffer (paragraph 54-55, Example 1, where a sample is collected by a swab, then placed in a buffer which includes a buffer, then split and passed through a filtration tube, there does not appear to be any hold time or a “pretreatment step”, where the detergent is Triton X-100; see also paragraph 23, where the surfactant or detergent can be 0.01 to 20% w/v).
With regard to claim 14, Hideharu teaches a sample collection method of claim 1 wherein the sample comprises a sample matrix and a pathogen, wherein the swab preferentially retains the sample matrix while preferentially releasing the pathogen into the sample buffer (paragraph 54-55, Example 1, where the method is used for detection of influenza, which is a pathogen).
With regard to claim 16, Hideharu teaches a sample collection method of claim 1 wherein there is no pretreatment step of more than 5 minutes (paragraph 54-55, Example 1, where a sample is collected by a swab, then placed in a buffer which includes a buffer, 
With regard to claim 56, Hideharu teaches a method of claim 4 wherein the swab is configured to absorb and release the collected sample from the biological or environmental substance within a two- fold volume range (paragraph 54-55, Example 1, where a sample is collected by a swab, then placed in a buffer which includes a buffer, then split and passed through a filtration tube, there does not appear to be any hold time or a “pretreatment step”).  
With regard to claim 58, Hideharu teaches a method of claim 1 wherein the sample buffer comprises a detergent in an amount of at least 12% by volume of the sample buffer (paragraph 54-55, Example 1, where a sample is collected by a swab, then placed in a buffer which includes a buffer, then split and passed through a filtration tube, there does not appear to be any hold time or a “pretreatment step”, where the detergent is Triton X-100; see also paragraph 23, where the surfactant or detergent can be 0.01 to 20% w/v).  
With regard to claim 59, Hideharu teaches a method of claim 1 wherein the sample buffer comprises a detergent in an amount in a range of 12% to 18% by volume of the sample buffer (paragraph 54-55, Example 1, where a sample is collected by a swab, then placed in a buffer which includes a buffer, then split and passed through a filtration tube, there does not appear to be any hold time or a “pretreatment step”, where the detergent is Triton X-100; see also paragraph 23, where the surfactant or detergent can be 0.01 to 20% w/v).  
With regard to claim 63, Hideharu teaches a method comprising: 
collecting a sample comprising a biological or environmental substance to provide a collected sample, contacting the collected sample with a swab, placing the swab with the 
With regard to claim 65, Hideharu teaches a method of claim 1, wherein the collecting step is devoid of a swab collection step (paragraph 20, where the sample includes a pharyngeal or nasal lavage, a stool suspension, urine and food extracts as examples of samples that are devoid of swab collection).  
With regard to claim 66, Hideharu teaches a method of claim 1, wherein the collecting step comprises obtaining the sample from a broncho-alveolar lavage (BAL), mini-BAL, bronchial washing, endotracheal aspirate (ETA), or expectorate to provide the collected sample (paragraph 20, where the sample includes a pharyngeal or nasal lavage, a stool suspension, urine and food extracts as examples of samples that are devoid of swab collection). 
With regard to claim 67, Hideharu teaches a method of claim 1, wherein the sample is processed to the sample filtrate in 2 minutes or less (paragraph 54-55, Example 1, where a sample is collected by a swab, then placed in a buffer which includes a buffer, then split and passed through a filtration tube, there does not appear to be any hold time .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideharu et al. (JP2004245831; September 2004, IDS reference) as evidenced by Patel et al. (J Clin Microbiol, 2011, p. 2266-2268) as applied over claims 1, 4, 8, 11, 14, 16, 56, 58-59, 63 and 65-67 above and further in view of Panpradist et al. (PLoS One, September 2014, vol. 9, issue 9, e105786, p. 1-11, Supplemental Figures 1-9 and Table 1-2 attached).
With regard to claim 2, Panpradist teaches a sample collection method of claim 1 further comprising contacting the collected sample in the sample buffer with a protease (col. 43-44, where the reagents include a protease).
With regard to claim 3, Panpradist teaches a sample collection method of claim 1 wherein the swab is a flocked swab (p. 2, col. 1 “swabs and agitation methods” heading, where flocked swabs are included).
With regard to claim 12, Panpradist teaches a sample collection method of claim 1 wherein the filtering step comprises drawing the sample buffer comprising collected sample through a filter in the presence of a protease (Abstract, p. 3, col. 1, where the 
With regard to claim 62, Panpradist teaches a method of claim 1, wherein the swab is hydrophilic (p. 2, col. 1 “swabs and agitation methods” heading, where flocked swabs are included).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Hideharu to include the specific kind of swab as taught by Panpradist to arrive at the claimed invention with a reasonable expectation for success.  Regarding the swab, Panpradist teaches “Dry samples led to recovery of 20–30% for all swabs tested, suggesting that swab structure and volume is less important when organisms are applied to the outer swab surface. Low-volume samples led to the widest range of transfer efficiencies between swab types. Rayon swabs (63 mL capacity) performed well for excess-volume samples, but showed poor recovery for low-volume samples. Nylon (100 mL) and polyester swabs (27 mL) showed intermediate recovery for low-volume and excess-volume samples. Polyurethane swabs (16 mL) showed excellent recovery for all sample types. This work demonstrates that swab transfer efficiency can be affected by swab material, structure, and fluid capacity and details of the sample. Results and quantitative analysis methods from this study will assist POC assay developers in selecting appropriate swab types and transfer methods”.  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Hideharu to include the specific kind of swab as taught by Panpradist to arrive at the claimed invention with a reasonable expectation for success.


Claims 17 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideharu et al. (JP2004245831; September 2004, IDS reference) as evidenced by Patel et al. (J Clin Microbiol, 2011, p. 2266-2268) as applied over claims 1, 4, 8, 11, 14, 16, 56, 58-59, 63 and 65-67 above and further in view of Falsey et al. (Journal of Clinical Microbiology, 2012, 50(8):2835).
Regarding claims 17 and 57, while Panpradist teaches isolation of viscous samples isolated from swabs, Panpradist does not analyze swabs with sputum samples.
With regard to claim 17, Falsey teaches a sample collection method of claim 16 wherein the sample is sputum and the sputum is not heat treated or treated with DTT prior to the placing step (p. 2835, col. 1, where swabs were collected into a single tube including buffer; in the “swirling” method, “a sterile swab was swirled in the sputum for several seconds and then introduced into 300 ul of the NTS, swirled again and withdrawn”).
With regard to claim 57, Falsey teaches a method of claim 6 wherein the viscous substance is sputum (p. 2835, col. 1, where swabs were collected into a single tube including buffer; in the “swirling” method, “a sterile swab was swirled in the sputum for several seconds and then introduced into 300 ul of the NTS, swirled again and withdrawn”).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Hideharu and Panpradist to include the sputum samples as taught by Falsey to arrive at the claimed invention with a reasonable expectation for success. Falsey teaches a method of isolating sputum samples for dilution and further storage.  Therefore, one of ordinary skill in the art at the time the .

Claims 6, 60-61 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideharu et al. (JP2004245831; September 2004, IDS reference) as evidenced by Patel et al. (J Clin Microbiol, 2011, p. 2266-2268) and in view of Falsey et al. (Journal of Clinical Microbiology, 2012, 50(8):2835) as applied over claims 17 and 57 above and further in view of Ismagilov et al. (US Patent 9808798; November 2017) and Davis et al. (Rheol Acta, 1971, vol. 10, p. 28-35).
With regard to claim 64, Hideharu teaches a method comprising: collecting a sample comprising a biological or environmental substance to provide a collected sample, contacting the collected sample directly with a swab, placing the swab with the collected sample in a sample buffer comprising a detergent in an amount of at least 10% by volume of the sample buffer, thereby transferring at least a portion of the collected sample into the sample buffer to provide a sample buffer comprising collected sample, and filtering the sample buffer comprising collected sample, wherein there is no hold time for a pretreatment step of more than 2 minutes (paragraph 54-55, Example 1, where a sample is collected by a swab, then placed in a buffer which includes a buffer, then split and passed through a filtration tube, there does not appear to be any hold time or a “pretreatment step”, where the detergent is Triton X-100; see also paragraph 23, where the surfactant or detergent can be 0.01 to 20% w/v).
With regard to claim 6, Ismagilov teaches a sample collection method of claim 4 wherein the substance is a viscous substance (Table 1, where various fluids at various viscosity are described; col. 44-45, where the sample can include saliva).

With regard to claim 61, Ismagilov teaches a method of claim 1 wherein the sample buffer does not comprise an alcohol (col. 44-45, where the buffer can include alcohol or not).
Regarding claims 6, 8, 11, 58-61 and 63-64, while Ismagilov teaches the inclusion of a surfactant such as Triton X-100, Ismagilov is not specific regarding the concentration of the surfactant, but an ordinary practitioner would have recognized that the results optimizable variables of time, product amount and surfactant concentration could be adjusted to maximize the desired results.  As noted in In re Aller, 105 USPQ 233 at 235,	
More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.
Routine optimization is not considered inventive and no evidence has been presented that the surfactant concentration was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
Regarding claim 6, while Ismagilov teaches swabs and collection of viscous samples, Ismagilov is not specific regarding the cP value of the sample.
With regard to claim 6, Davis teaches a sample that has a viscosity of 3 cP or greater (Abstract, Table 2).
With regard to claim 64, Davis teaches wherein the biological or environmental substance is a viscous substance that has a viscosity of 3 cP or greater (Abstract, Table 2).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Selden et al. (US Patent 9012208; April 2015). Barache et al. (J of Clin Microbiol, 2014, 52(10):3590-3596).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8, 11-12, 15-16, 18 and 56-67 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
No claims are allowed.  All claims stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM